Citation Nr: 9929496	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to a higher rating for posttraumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from appeals of rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for ischemic heart disease, and in which the RO 
denied an increased rating greater than 10 percent for PTSD.  

The matter of entitlement to service connection for ischemic 
heart disease is remanded, as discussed below.

As for the claim for a higher disability evaluation for PTSD, 
the Board notes that the veteran appealed the initial rating 
of 10 percent to the Board.  It was remanded in June 1996 for 
a further psychiatric examination.  Following this VA 
examination, the RO granted a rating of 50 percent for PTSD, 
effective from the date of service connection in February 
1992.  This claim remains on appeal.  Cf.  AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Moreover, the Board 
notes that this cases differs from Fenderson v. West, 12 Vet. 
App. 119 (1999), in that Fenderson involved a situation in 
which the Board had concluded that the appeal from the 
initial rating was not properly before it, on the basis that 
a substantive appeal had not been filed.  In this case, the 
appellant did file a timely substantive appeal concerning 
this issue.  The Board observes that the Court, in Fenderson, 
did not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
complaints of anxiety and irritability, nightmares and 
flashbacks to his POW experiences, social withdrawal and 
sleep problems, and objective evidence of a flat and 
apathetic affect, with depression and some memory problems.

3.  The veteran's service connected PTSD is productive of not 
more than considerable social or industrial impairment.


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 50 
percent for PTSD have not been satisfied.  38 U.S.C.A. §  
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in December 1992 
granted service connection for PTSD and assigned a disability 
evaluation of 10 percent, effective from the date of claim in 
May 1992.  This rating remained in effect until the May 1997 
rating decision that increased the evaluation to 50 percent, 
effective from May 1992.  The evidence of record in December 
1992 included the veteran's service medical records and a 
June 1992 VA examination.  The service medical records do not 
show any evidence of PTSD.  However, his service records do 
show that he served in World War II, including a 14 month 
period during which he was a POW of the German government.  
He also received a Purple Heart medal for combat related 
injuries.  The December 1992 VA examination report indicates 
that the veteran complained of sleep disturbances, feeling 
detached from others, and recurrent and intrusive thoughts 
and flashbacks of his service in World War II.  

As indicated above, the veteran appeals his current PTSD 
disability rating, contending that his symptomatology 
warrants a higher evaluation.  After a review of the record, 
the Board finds that the evidence supports a rating of 50 
percent, and no more, for his service connected PTSD.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in an October 1997 rating decision and a November 
1997 supplemental statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

Under the revised rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran is presently rated as 50 percent disabling, the Board 
will first look to the previous and present criteria for the 
next higher rating, 70 percent.  Under the old regulations,  
the veteran's PTSD symptomatology would have to severely 
impair the veteran's social and occupational functioning.  
Under the new regulations, the Board considers whether 
specific symptoms of PTSD are present in the veteran's case 
to justify the 70 percent, or higher, evaluation.  The Board 
does not find that either criteria is clearly more favorable, 
so both criteria will be assessed to evaluate the extent of 
the veteran's disability.

In analyzing the veteran's current level of disability using 
the old rating criteria, the Board finds that the 50 percent 
criteria most aptly describes the veteran's condition.  
According to his most recent VA psychiatric evaluation, from 
February 1997,  the veteran complains of much anxiety and 
irritability, with nightmares and flashbacks to his POW 
experiences, social withdrawal and sleep problems.  Upon 
examination, the veteran exhibited a flat and apathetic 
affect, with depression and some memory problems.  His speech 
was coherent and logical, but he did show evidence of some 
dementia.  His diagnosis was PTSD, moderately severe.  His 
Global Assessment of Functioning (GAF) score, according to 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed., revised, 1994), or DSM-IV, is 55, reflecting 
moderate difficulty in social and occupational functioning.  
The veteran does not have any friends and stays in most of 
the time.  While the Board in no way downplays the overall 
extent of the veteran's psychiatric condition, it does not 
find that the record provides sufficient evidence to 
characterize his PTSD, alone, as seriously impairing his 
social and occupational functioning.  The evidence does 
suggest that his PTSD has a considerable impact on his daily 
functioning, which combined with his physical disabilities, 
creates a seriously impaired lifestyle.  However, the 50 
percent rating under the former criteria is most appropriate.           

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
PTSD.  The record does not show that the veteran's PTSD 
causes him to exhibit such symptomatology as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation; neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships.  While the record does show evidence 
of difficulty in adapting to stressful circumstances 
(including work or work-like setting), the majority of the 
symptoms consistent with a 70 percent rating are not present.  

However, the record does show ample evidence of such 
symptomatology as:  a  flattened affect, impairment of 
memories of World War II, some impaired judgment, disturbed 
mood, and difficulty establishing and retaining 
relationships.  These symptoms are consistent with a 50 
percent rating.  Overall, this 50 percent rating under the 
new criteria, as was the case under the former criteria, is 
the most appropriate description of the extent of the 
veteran's disability.

The Board also considers whether a disability rating higher 
than the 70 percent is warranted.  The veteran does not meet 
the criteria for the next higher rating, 100 percent, under 
the old or new criteria. 

There are no signs of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, nor 
evidence of virtual isolation in the community, as required 
under the old criteria.  Although the veteran is unemployed, 
the record does not show that his PTSD alone, as opposed to 
PTSD in combination with his physical disabilities, is such 
that the result is a demonstrable inability to obtain or 
retain employment.  Similarly, the record does not show 
evidence of gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain minimum 
hygiene, or disorientation or memory loss.  After thorough 
review of the record, the Board finds that the 50 percent 
disability rating most nearly fits the veteran's 
symptomatology for PTSD.

This 50 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.
  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent - 
are assignable pursuant to the former and current regulations 
when symptoms of mental disorder cause more social and 
industrial impairment, but the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required 
hospitalization for his PTSD, and his PTSD has not had such 
an unusual impact on his employment as to render impractical 
the application of regular schedular standards.  There is no 
evidence that the impairment resulting from PTSD warrants 
extraschedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by the 50 percent schedular 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a higher rating for PTSD is denied.

REMAND

The veteran's ischemic heart disease claim, in essence, 
concerns a claim for service connection for ischemic heart 
disease related to his 14-month detention as a prisoner of 
war (POW) during World War II.  Under 38 C.F.R. § 3.309(c), 
ischemic heart disease, or beriberi heart disease, is one of 
the enumerated diseases for which service connection shall be 
granted if the condition is manifested in a former POW to a 
degree of 10 percent or more at any time following service 
discharge.  In Suttman v. Brown, 5 Vet. App. 127 (1993), the 
Court held that a claim for service connection for a POW 
presumptive disease under 38 C.F.R. § 3.309(c) is a new 
claim, regardless of the time of onset of the disease, and is 
thus not subject to the new and material evidence 
requirements of 38 U.S.C.A. § 5108.  Therefore, the veteran's 
threshold burden is only to submit a well-grounded claim for 
service connection.  See Caluza v. Brown, 7 Vet. App. 498 
(1994).  

The RO, however, treated this as an attempt to reopen a 
previously denied claim by the submission of new and material 
evidence, and concluded that the claim was not reopened.  
Based on current federal regulations and case law, the Board 
finds that this case is appropriately addressed as a claim 
for service connection for ischemic heart disease, vice a new 
and material evidence claim.  The Board notes that the RO has 
not considered the question of whether, in accordance with 
38 C.F.R. § 3.309(c), service connection should be granted 
for ischemic heart disease. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether a 
well-grounded claim for service 
connection for ischemic heart disease has 
been submitted.  In so doing, the RO 
should consider Suttman, supra, and 
presumptions related to POWs, e.g., 
38 C.F.R. §§ 3.307 and 3.309.

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

